As filed with the Securities and Exchange Commission on November 5, 2010 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 HARMONY METALS, INC. (Exact name of registrant as specified in its charter) FLORIDA (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 27-1230588 (I.R.S. Employer Identification No.) 330 84th Street, No. 4, Miami, Florida33141(786)294-3362 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Patrick A. Norton Chairman of the Board, President, Chief Executive Officer and Treasurer 330 84th Street, No. 4 Miami, Florida 33141 (786)294-3362 (Name, address, including zip code, and telephone number including area code, of agent for service) With a copy to: Michael H. Hoffman, Esq. Law Offices of Michael H. Hoffman, P.A. 1521 Alton Road, No. 284 Miami, Florida 33139 Telephone:(786) 280-7575 and Facsimile (305) 865-3430 Approximate date of commencement of proposed sale to the public:From time to time after this Registration Statement is declared effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, check the following box.ý Table of Contents If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filerAccelerated filer Non-accelerated filerSmaller reporting companyx (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to Be Registered Amount to be Registered Proposed Maximum Offering Price per Security(1) Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee Series A Convertible Preferred Stock, par value $0.001 per share Common stock issuable upon conversion of Series A Convertible Preferred Stock, par value $0.001 per share — — $—(2) TOTAL — (1) Estimated solely for purposes of calculating the amount of the registration fee. (2)No fee pursuant to Rule 457(i). The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the Registrant shall filea further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933, or until this registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section8(a), may determine. - i - Table of Contents PROSPECTUS HARMONY METALS, INC. PRICE PER SHARE:$10.00 TOTAL OFFERING: $500,000 The name of our company is Harmony Metals, Inc. and we were incorporated in the State of Florida on October 19, 2009.This is our initial public offering.Our securities are not listed on any national securities exchange or the Nasdaq Stock Market.We are offering a total of 50,000 shares of our Series A Convertible Preferred Stock, par value $.001 per share, in a direct public offering, without any involvement of underwriters or broker-dealers.One (1) share of Series A Convertible Preferred Stock may be converted into 290 shares of our common stock at any time.No additional payment is required in connection with such conversion.We will not pay any dividend on the Series A Convertible Preferred Stock unless we pay a dividend on our common stock.In the event that we are liquidated, the holders of Series A Convertible Preferred Stock would be entitled to receive the amount of $10 per share before any distribution to the holders of our common stock.This prospectus also relates to the offering of up to 14,500,000 shares of our common stock, par value $.001 per share, which may be issued upon conversion of the Series A Convertible Preferred Stock. This is a best efforts offering that will not utilize broker-dealers.The shares are being offered through our directors pursuant to an exemption as a broker/dealer under Rule 3a 4-1 of the Securities Exchange Act of 1934.There is no minimum number of shares of Series A Convertible Preferred Stock that are required to be sold in the offering.Proceeds from the sale of the shares, up to $500,000 if all the shares being offered are sold, may be used by us upon receipt.We are offering the shares from time to time on a continuous basis, but we may terminate the offering at any time. The purchase of the securities offered through this prospectus involves a high degree of risk. See “Risk Factors” beginning on page 7. Offering Price Per Share Offering Expenses(1) Proceeds to Our Company Per Share $ $ $ Total $ $ $ These are no underwriting discounts or commissions be paid in connection with this offering. Our directors will not receive any compensation for their role in offering or selling the shares in the offering. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. THE DATE OF THIS PROSPECTUS IS . - ii - Table of Contents The following table of contents has been designed to help you find important information contained in this prospectus. We encourage you to read the entire prospectus. TABLE OF CONTENTS Item Page No. About this Prospectus 1 References 1 Prospectus Summary 2 Risk Factors 5 Forward-Looking Statements 9 Use of Proceeds 9 Market for the Shares 10 Dividend Policy 10 Determination of Offering Price 11 Capitalization 12 Dilution 13 Selected Financial Data 14 Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Quantitative and Qualitative Disclosures about Market Risk 18 Description of Business 19 Description of Property 20 Legal Proceedings 20 Directors, Executive Officers, Promoters and Control Persons 21 Executive Compensation 23 Director Compensation 26 Security Ownership of Certain Beneficial Owners and Management 27 Certain Relationships and Related Party Transactions 28 Description of Capital Stock 28 Plan of Distribution 32 Legal Matters 33 Experts 33 Interests of Named Experts and Counsel 34 Disclosure of SEC Position on Indemnification for Securities Act Liabilities 34 Where You Can Find More Information 34 Financial Statements F-1 Subscription Agreement 35 Dealer Prospectus Delivery Obligation 38 - iii - Table of Contents ABOUT THIS PROSPECTUS This prospectus is part of a registration statement that we filed with the Securities and Exchange Commission. The registration statement containing this prospectus, including the exhibits to the registration statement, also contains additional information about Harmony Metals, Inc. and the securities offered under this prospectus. That registration statement can be read at the Securities and Exchange Commission's website (located at www.sec.gov) or at the Securities and Exchange Commission’s Public Reference Room mentioned under the heading “Where You Can Find More Information” of this prospectus. You should rely only on the information contained in this document or to which we have referred you. We have not authorized anyone to provide you with information that is different. This document may only be used where it is legal to sell these securities. The information in this document may only be accurate on the date of this document. Our business, financial condition or results of operations may have changed since that date. REFERENCES As used in this prospectus: (i) the terms “we”, “us”, “our”, and the “Company” mean Harmony Metals, Inc.; (ii) “SEC” refers to the Securities and Exchange Commission; (iii) “Securities Act” refers to the United States Securities Act of 1933, as amended; (iv) “Exchange Act” refers to the United States Securities Exchange Act of 1934, as amended; and (v) all dollar amounts refer to United States dollars unless otherwise indicated. - 1 - Table of Contents PROSPECTUS SUMMARY The following summary highlights selected information contained in this prospectus. This summary does not contain all the information you should consider before investing in the securities. Before making an investment decision, you should read the entire prospectus carefully, including the “Risk Factors” section, the financial statements and the notes to the financial statements included elsewhere herein. Our Company Harmony Metals, Inc., a development stage company, is a designer and manufacturer of upscale handmade jewelry and lifestyle accessories for both men and women.We were incorporated under the laws of the State of Florida on October 19, 2009. Our business strategy is to design and manufacture jewelry and lifestyle accessories based on original designs, which are inspired by nature and have an organic look and feel.We are a socially and environmentally conscious company, which makes jewelry from recycled materials, whenever possible, and uses manufacturing processes and chemicals that minimize the impact on the environment.Our company structure is set forth in the following chart: HARMONY METALS, INC. a Florida corporation HARMONY METALS DESIGNS, INC. a Florida corporation (100% Owned Subsidiary) For the period October 19, 2009, our inception, to September 30, 2010, we have generated revenues of $6,211 and have an accumulated deficit of $(4,819).Our auditors have raised substantial doubt as to our ability to continue as a going concern, as expressed in its opinion on our financial statements included in this prospectus.Our ability to continue as a going concern is dependent upon our ability to generate profitable operations in the future and/or obtain the necessary financing to meet our obligations and repay our liabilities as they arise.There can be no assurance that we will operate at a profit or such additional financing will be available, or if available, can be obtained on satisfactory terms. Our principal executive offices are located at 330 84th Street, No. 4, Miami, Florida33141.Our telephone number is (786)294-3362. - 2 - Table of Contents The Offering The Issuer: Harmony Metals, Inc. Securities Offered: 50,000 shares of Series A Convertible Preferred Stock, par value $.001 per share Offering price: $10.00 per share Liquidation Preference: $10.00 per share Dividends: In the event a dividend or distribution is declared on the common stock of the Company, in cash or other property (other than a dividend of our common stock), the holders of the Series A Convertible Preferred Stock will be entitled to receive the amount of cash or property equal to the cash or property which would be received by the holders of the number of shares of common stock into which such shares of Series A Convertible Preferred Stock could be converted immediately prior to such dividend or distribution. Optional Conversion: Each share of Series A Convertible Preferred Stock may be converted, at the option of the holder, into 290 shares of our common stock, subject to adjustment in a number of circumstances described under “Description of Series A Convertible Preferred Stock-Conversion Rate Adjustment.”No additional payment is required in connection with a conversion. Voting Rights: The Series A Convertible Preferred Stock will vote, on an as converted basis, with the common stock. Series A Convertible Preferred Stock Outstanding: None Common Stock Outstanding: Prior to Offering: 7,620,000 shares Assuming sale of all Series A Convertible Preferred Stock and conversion of such shares into shares of common stock: 22,120,000 shares Risk Factors: See “Risk Factors” and the other information in this prospectus for a discussion of the factors you should consider before deciding to invest in our securities.Such factors include, but are not limited to, being a start-up company that has earned minimal revenues and never operated profitably, needing additional financing to continue as a going concern, dependence on a single customer for substantially all of our revenues, and our marketplace being very competitive. Use of Proceeds: We intend to use the net proceeds of this offering for general corporate purposes and working capital and the payment of expenses associated with this offering.See “Use of Proceeds” for additional information. - 3 - Table of Contents Summary of Financial Data The following financial data has been derived from and should be read in conjunction with (i)our audited financial statements for the period from October 19, 2009, our inception, to September 30, 2010, together with the notes to these financial statements; (ii) and the sections of this prospectus entitled “Description of Business” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, included elsewhere herein.Our historical results are not necessarily indicative of the results we may achieve in any future period. Period from October 19, 2009 (inception) to September 30, Consolidated Statement of Operations Data: Net Sales: $ Cost of Sales: Gross Profit: Expenses Net (loss) $ ) Basic and diluted net (loss) per share $ — Weighted average number of common shares outstanding As of September 30, Consolidated Balance Sheet Data: Cash and cash equivalents $ Working capital Total assets Total liabilities — Total shareholders’ equity - 4 - Table of Contents RISK FACTORS An investment in our securities involves a number of very significant risks. You should carefully consider the following risks and uncertainties in addition to other information in this prospectus in evaluating our company and its business before purchasing our securities. Our business, operating results and financial condition could be seriously harmed due to any of the following risks.You could lose all or part of your investment due to any of these risks. Risks Related To Our Financial Condition and Business Model Because we have only recently commenced business operations, we face a high risk of business failure. We are a development stage company and recently commenced business operations.As a result, we have no way to evaluate the likelihood that we will be able to operate our business successfully.For the period October 19, 2009, our inception, to September 30, 2010, we have earned $6,211 in revenues and operated at a loss, and thus face a high risk of business failure.Investing in a business in the start-up phase is riskier than investing in a business that already has a history of operations. Because we may need additional financing to fund the development of our business, our auditors believe there is substantial doubt about our ability to continue as a going concern. For the period October 19, 2009, our inception, to September 30, 2010, we had an accumulated deficit of $(4,819).Our auditors have issued a going concern opinion and have raised substantial doubt as to our ability to continue as a going concern.Our ability to continue as a going concern is dependent upon our ability to operate profitably and/or to obtain the necessary financing to meet our obligations and repay our liabilities when they come due.The outcome of these matters cannot be predicted with any certainty at this time. Further, there is no history upon which to base any assumption as to the likelihood that we will prove ourselves successful.These factors raise substantial doubt that the Company will be able to continue as a going concern. When an auditor issues a going concern opinion, the auditor has substantial doubt that the company will continue to operate indefinitely and not go out of business and liquidate its assets. This is a significant risk to investors who purchase shares of our Series A Convertible Preferred Stock and common stock because there is an increased risk that we may not be able to generate cash and/or raise enough capital resources to remain operational for an indefinite period of time. The auditor’s going concern opinion may inhibit our ability to raise financing, because potential investors’ could become concerned that we may not remain operational for an indefinite period of time resulting in investors failing to receive any return on their investment. We are highly dependent on a key customer and the loss of this customer could harm our business. We are highly dependent on one key customer, Turchin Love & Light Jewelry Collection, LLC, which accounts for substantially all of our sales revenues.We anticipate that this customer will continue to represent a significant portion of our sales revenues; however, the customer is not obligated to continue purchasing jewelry and lifestyle accessories from us.In the event that our relationship with this customer deteriorates for any reason, we could lose a significant portion of our sales revenues, which would have a material adverse impact on our results of operations, liquidity and financial condition. Failure to attract additional customers to purchase our jewelry and lifestyle accessories for resale to the public would harm our business. We need to attract additional customers to purchase our jewelry and lifestyle accessories that will, in turn, sell them on a retail basis.There is no guarantee that we will be able to attract additional customers that will want to sell our jewelry and lifestyle accessories in sufficient quantities for resale to the public.Our sales growth depends upon satisfying the demands of our customers and expanding our customer base.Our existing and prospective customers have many alternative opportunities to purchase jewelry and lifestyle accessories from other companies. If we are not able to attract customers and sell them sufficient quantities of our products to grow our business, then the lack of growth and sales revenue could have an adverse financial effect on us, our results of operations, liquidity and financial condition. - 5 - Table of Contents We have no arrangement or resources of additional capital and may have to curtail or liquidate our operations if additional capital is not available when we need it. We currently have minimal operations and we have been operating at a loss.We will require additional financing to sustain our business operations if we are not successful in earning revenues that meet or exceed our expenses or do not receive enough capital from this offering to enable us to continue operating our business.We currently do not have any arrangements for financing and we may not be able to obtain financing when required.Therefore, we may require additional financing through factoring of accounts receivable, loans and other arrangements, including the sale of additional common stock or preferred stock.There can be no assurance that such additional financing will be available, or if available, can be obtained on satisfactory terms.In the event that we do not have sufficient capital to support our operations we may have to curtail or liquidate our operations. Additional issuances of equity securities will have a dilutive effect on the interests of our existing shareholders. The shares of Series A Convertible Preferred Stock (and the shares of common stock issuable upon their conversion) are subject to dilution. The Board of Directors expects, and we may need to issue, additional shares of common stock or preferred stock in one or more series or classes to new investors in the future.We have sole discretion to sell additional equity securities to new investors, and may even sell equity securities at a lower purchase price per share than the $10 per share offering price of the Series A Convertible Preferred Stock.We may also sell new series or classes of equity securities with rights, preferences and privileges senior to the Series A Convertible Preferred Stock without your consent.Any issuance of additional equity securities, regardless of valuation, will have a dilutive effect on your ownership interest of our Company and could adversely affect your rights with respect to your ownership of our Series A Preferred Stock or common stock. The marketplace is very competitive. Failure to successfully compete could harm the business. We face intense competition in the jewelry industry.Many other competitors are well established, have greater resources and have name and brand recognition.We face intense competition from jewelry designers, substantially all of which are more established, better financed and better known in the marketplace.Each of our jewelry design competitors will likely continue to maintain a position in offering their jewelry in the overall market and we may experience difficulties in establishing market share. The value of our brand may be diminished if we are unable to adequately protect our brand names and designs. We are susceptible to others imitating our jewelry and lifestyle accessory designs to give those items the same look and feel as our brand. We may not be able to successfully protect our intellectual property rights from infringement. In addition, the laws of many foreign countries do not protect intellectual property rights to the same extent as the laws of the United States. Imitation of our jewelry and lifestyle accessory designs, including their look and feel or other infringements of our intellectual property rights, could harm the value of our brand causing us added cost and lost or reduced revenue. A decline in discretionary consumer spending may adversely affect the jewelry industry, our operations, and ultimately our profitability. Luxury products, such as jewelry, are discretionary purchases for consumers.Any reduction in consumer discretionary spending or disposable income may affect the jewelry industry more significantly than other industries.Many economic factors outside of our control could affect consumer discretionary spending, including the financial markets, consumer credit availability, prevailing interest rates, energy costs, employment levels, salary levels, and tax rates.Any reduction in discretionary consumer spending could materially adversely affect our business and financial condition. - 6 - Table of Contents The jewelry industry in general is affected by fluctuations in the prices of precious metals and precious and semi-precious stones. The availability and prices of gold, diamonds, and other precious metals and precious and semi-precious stones may be influenced by cartels, political instability in exporting countries and inflation.Shortages of these materials or sharp changes in their prices could have a material adverse effect on our results of operations or financial condition.A significant change in prices of key commodities, including gold, could adversely affect our business or reduce operating margins and impact consumer demand if retail prices increase significantly. Risks Related To This Offering We may not receive enough capital from this offering to enable us to continue operating our business. We are dependent on the availability of capital from this offering to proceed with our business plan.We are selling the shares directly to public without the use of a registered broker/dealer firm, so we may not sell a sufficient number of shares to successfully implement our business plan.We have no commitments for additional capital as of the date of this prospectus and will not seek other capital until the termination of this offering.Accordingly, investors are advised that the proceeds of this offering may not be sufficient to enable us to conduct our business; and, if additional sufficient capital is not received, we may have to curtail or liquidate our operations. This is a risky investment because there is no minimum number of shares that must be sold in this offering. There is no minimum number of shares that must be sold in this offering.The funds raised in this offering may not be sufficient to defray the costs associated with making this offering and provide us with enough working capital to successfully launch our business.Because there is no minimum number of shares that must be sold in this offering, the funds raised in this offering may not be sufficient to cover our operating expenses and, therefore, we may have to curtail or liquidate our operations. If a market for our common stock does not develop, shareholders may be unable to sell their shares. There is presently no public market for our shares of common stock or Series A Convertible Preferred Stock.There is no assurance that a trading market will develop or be sustained. Accordingly, you may have to hold the shares of Series A Convertible Preferred Stock or common stock indefinitely and may have difficulty selling them if an active trading market does not develop.We currently plan to apply for quotation of our common stock on the Over-The-Counter Bulletin Board upon the effectiveness of the registration statement of which this prospectus forms a part.However, our shares of common stock may never be traded on the Over-The-Counter Bulletin Board, or, if traded, a public market may not materialize.To date we have not solicited any securities brokers to become market makers of our common stock.If our common stock is not traded on the Over-The-Counter Bulletin Board, a public market for our common stock does not develop or the market price of the common stock declines below the initial public trading price, investors may not be able to re-sell the shares of our common stock that they have purchased and may lose all of their investment.The initial public trading price will be determined by market makers independent of us. If shareholders sell a large number of shares all at once or in blocks after this offering, the market price of our shares would most likely decline. We are offering 50,000 shares of our Series A Convertible Preferred Stock, which is convertible into 14,500,000 shares of our common stock through this prospectus. Our shares of common stock and Series A Convertible Preferred Stock are presently not traded on any market or securities exchange, but should a market develop, shares sold at a price below the current market price at which the common stock or Series A Convertible Preferred Stock is trading will cause that market price to decline. Moreover, the offer or sale of a large number of shares at any price may cause the market price to fall. If all of the shares of Series A Convertible Preferred Stock offered in the offering are sold and assuming such shares are converted into shares of common stock, these shares of common stock will represent approximately 65.6% of the outstanding shares of common stock as of the date of this prospectus. - 7 - Table of Contents Because we will be subject to the “Penny Stock” rules once our shares are quoted on the Over-The-Counter Bulletin Board, the level of trading activity in our shares of common stock may be reduced. Broker-dealer practices in connection with transactions in “penny stocks” are regulated by penny stock rules adopted by the SEC. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on some national securities exchanges or quoted on Nasdaq). The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and, if the broker-dealer is the sole market maker, the broker-dealer must disclose this fact and the broker-dealer’s presumed control over the market, and monthly account statements showing the market value of each penny stock held in the customer's account. In addition, broker-dealers who sell these securities to persons other than established customers and “accredited investors” must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. Consequently, these requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security subject to the penny stock rules, and investors in our common stock may find it difficult to sell their shares. If our shares are quoted on the Over-The-Counter Bulletin Board, we will be required to remain current in our filings with the SEC and our securities will not be eligible for quotation if we are not current in our filings with the SEC. In the event that our shares of common stock are quoted on the Over-The-Counter Bulletin Board,we will be required to remain current in our filings with the SEC in order for the shares of our common stock to be eligible for quotation on the Over-The-Counter Bulletin Board. In the event that we become delinquent in our required filings with the SEC, quotation of our common stock will be terminated following a 30 or 60 day grace period if we do not make our required filing during that time. If our shares are not eligible for quotation on the Over-The-Counter Bulletin Board, investors may find it difficult to sell their shares. State blue sky laws may limit your ability to resell our stock. The “blue sky” laws of some states may impose restrictions upon the ability of investors to resell our shares in those states without registration or an exemption from the registration requirements. Accordingly, investors may have difficulty selling our shares and should consider the secondary market for our shares to be a limited one. The offering price of $10.00 per share is speculative. The offering price of $10.00 per share has been arbitrarily determined by our management and does not bear any relationship to the assets, net worth or actual or projected earnings of the Company or any other generally accepted criteria of value. We do not pay any cash dividends. The Series A Convertible Preferred Stock will not be paid any dividends unless we pay dividends on our common stock. We have not paid any cash dividends on our common stock and we do not presently contemplate the payment of any cash dividends.Accordingly, there can be no assurance that you will receive any return from an investment in our Series A Convertible Preferred Stock. In the absence of the payment of dividends, any return on your investment would be realized only upon your sale of our stock.We are not making any representations that an investment in our stock will be profitable or result in a positive return. - 8 - Table of Contents FORWARD-LOOKING STATEMENTS This prospectus includes forward-looking statements that reflect our expectations and projections about our future results, performance, prospects and opportunities. These statements can be identified by the fact that they do not relate strictly to historical or current facts. We have tried to identify forward-looking statements by using words such as “anticipate,” “believe,” “could,” “estimate,” “expect,” “intend,” “may,” “plan,” “project,” “should,” “will,” “will be,” “would” and similar expressions. Although we believe that our expectations are based on reasonable assumptions, our actual results may differ materially from those expressed in, or implied by, the forward-looking statements contained in this prospectus as a result of various factors, including, but not limited to, those described above under the heading “Risk Factors” and elsewhere in this prospectus. Before you invest in the shares, you should read this prospectus completely and with the understanding that our actual future results may be materially different from what we expect. Forward-looking statements speak only as of the date of this prospectus. Except as expressly required under the federal securities laws and the rules and regulations of the SEC, we do not have any intention, and do not undertake, to update any forward-looking statements to reflect events or circumstances arising after the date of this prospectus, whether as a result of new information or future events or otherwise. You should not place undue reliance on the forward-looking statements included in this prospectus or that may be made elsewhere from time to time by us, or on our behalf. All forward-looking statements attributable to us are expressly qualified by these cautionary statements. USE OF PROCEEDS We estimate that our net proceeds from the sale of the shares by us in this offering will be up to a maximum of $500,000, if all 50,000 shares offered by this prospectus are sold and before deducting estimated offering expenses, and no proceeds, if none of the shares offered by this prospectus are sold. Our principal reasons for conducting this offering at this time are to raise capital for working capital and general corporate purposes, including but not limited to, expanding our operations in existing and new markets, developing our brand through advertising and marketing programs and hiring employees and consultants on an as needed basis.We are also conducting this offering to create a public market for our common stock and facilitate our access to the public equity markets.Although we have not allocated specific amounts from the net proceeds of this offering to these particular uses, we anticipate using the net proceeds of this offering to satisfy our upcoming obligations and liabilities.Total estimated offering expenses of $26,320 to be paid from the proceeds of the offering are for SEC registration fees ($36), Edgarization and printing expenses ($3,750), accounting fees and expenses ($3,750), legal fees and expenses ($15,250), blue sky fees and expenses ($1,050), transfer agent fees ($2,000), and miscellaneous expenses ($484) connected with this offering.No other expenses of the offering are anticipated being paid from the proceeds of the offering. Except as provided above, we cannot specify with certainty the particular uses for the net proceeds to be received upon completion of this offering and, at the date hereof, cannot accurately predict the amounts that we may spend for any particular purpose.The amounts of our actual expenditures will be influenced by several factors, including the timing and extent of our growth opportunities, the amount of cash used by our operations and the occurrence of unforeseen opportunities and events.Our management will have broad discretion in determining the uses of the net proceeds of this offering.Pending the use of the net proceeds, we do not intend to invest the net proceeds. - 9 - Table of Contents MARKET FOR THE SHARES There is no public market for our shares of Series A Convertible Preferred Stock or our common stock.There can be no assurance that a market will develop, or, if such a trading market is developed, that it can be maintained with liquidity.We presently have 100,000,000 shares of common stock authorized, of which 7,620,000 are currently issued and outstanding. None of these outstanding shares have been registered under the Securities Act, and all of which are deemed to be “restricted securities”, as that term is defined under Rule 144 promulgated under the Securities Act.These shares will be available for sale in the public market subject to compliance with Rule 144 promulgated under the Securities Act or must be registered under the Securities Act. We currently have five (5) shareholders of record of our shares of common stock and no holders of our Series A Convertible Preferred Stock.As of the date hereof, we have not provided to any shareholder registration rights to register under the Securities Act any shares of our Series A Convertible Preferred Stock or common stock. Sales of substantial amounts of common stock in the public market following the offering could have an adverse effect on the price of the common stock and may make it more difficult for us to sell shares of common stock in the future at times and for prices that we deem appropriate.Following the offering and assuming all of the shares offered hereby are sold, we will have outstanding 50,000 shares of Series A Preferred Stock (an additional 14,500,000 shares of common stock, if the shares of Series A Convertible Preferred Stock offered hereby are converted into shares of common stock), which will be freely tradable. The Penny Stock Rules The SEC has adopted regulations that generally define a penny stock to be any equity security that has a market price less than $5.00 per share, subject to certain exceptions. If our shares fall within the definition of a penny stock they will become subject to rules that impose additional sales practice requirements on broker-dealers who sell such securities to persons other than established customers and accredited investors (generally those with assets in excess of $1,000,000 or annual income exceeding $200,000, or $300,000 together with their spouse, excluding the value of one’s personal residence). For transactions covered by these rules, the broker-dealer must make a special suitability determination for the purchase of such securities and have received the purchaser's written consent to the transaction prior to the purchase. Additionally, for any transaction involving a penny stock, unless exempt, the rules require the delivery, prior to the transaction, of a risk disclosure document mandated by the SEC relating to the penny stock market. The broker-dealer also must disclose the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and, if the broker- dealer is the sole market-maker, the broker-dealer must disclose this fact and the broker-dealer’s presumed control over the market. Finally, monthly statements must be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. The penny stock rules may restrict the ability of broker-dealers to sell our securities and may affect the ability of our shareholders to sell our shares of common stock in the secondary market. DIVIDEND POLICY The Series A Convertible Preferred Stock being offered by this prospectus does not carry a fixed periodic dividend. In the event a dividend or distribution is declared on our common stock, in cash or other property (other than a dividend of our common stock), the holders of the Series A Convertible Preferred Stock will be entitled to receive the amount of cash or property equal to the cash or property which would be received by the holders of the number of shares of common stock into which such shares of Series A Convertible Preferred Stock could be converted immediately prior to such dividend or distribution. We have not paid any dividends on our common stock, and it is not anticipated that any dividends will be paid in the foreseeable future. The declaration and payment of dividends in the future will be determined by the Board of Directors in light of conditions then existing, including the company's earnings, financial condition, capital requirements and other factors. - 10 - Table of Contents DETERMINATION OF OFFERING PRICE Our management has arbitrarily determined the price of the shares of the Series A Convertible Preferred Stock we are offering for sale under this prospectus and the conversion ratio of the Series A Convertible Preferred Stock into common stock.The offering price bears no relationship whatsoever to our assets, earnings, book value or other criteria of value. Among the factors considered were: ● our lack of operating history; ● the proceeds to be raised by the offering; ● the amount of capital to be contributed by purchasers in this offering in proportion to the amount of stock to be retained by our existing shareholders; and ●our relative cash requirements. - 11 - Table of Contents CAPITALIZATION The following table sets forth our cash and cash equivalents and capitalization as of September 30, 2010: •on an actual basis; and • on a pro forma as adjusted basis to reflect the receipt by us of the net proceeds from the sale of 50,000 shares of theSeries A Convertible Preferred Stock at a public offering price of $10.00 per share, after deducting our estimated offeringexpenses, which are estimated to be $26,320, and the conversion of all 50,000 shares of Series A Convertible Preferred Stock into an aggregate of 14,500,000 shares of common stock. You should read the information set forth below in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in this prospectus and our financial statements and related notes included elsewhere in this prospectus. Actual Pro Forma As Adjusted Cash and cash equivalents $ $ Shareholders’ equity: Series A Convertible Preferred Stock, $0.001 par value, 500,000 shares authorized, no shares issued and outstanding, actual; 500,000 shares authorized, and no shares issued or outstanding, pro forma as adjusted — — Preferred stock (other than Series A Convertible Preferred Stock), $0.001 par value, 14,500,000 shares authorized, no shares issued and outstanding, actual, 14,500,000 authorized, no shares issued and outstanding, pro forma as adjusted — — Common stock, par value $.001 per share, 100,000,000 shares authorized, 7,620,000shares issued and outstanding, actual; 100,000,000shares authorized, 22,120,000shares issued and outstanding, pro forma as adjusted Additional paid-in capital Deficit accumulated during the development stage ) ) Total shareholders’ equity Total capitalization $ $ - 12 - Table of Contents DILUTION Our net tangible book value as of September 30, 2010 was approximately $9,639, or $0.001 per share of common stock.Net tangible book value per share represents total tangible assets less total liabilities, divided by the number of shares of common stock outstanding.After giving effect to the issuance and sale by us of 50,000 shares of Series A Convertible Preferred Stock in this offering at the public offering price of $10.00 per share, and after deducting and our estimated offering expenses in the amount of $26,320, and the conversion of such shares into shares of common stock, our pro forma as adjusted net tangible book value as of September 30, 2010 would have been approximately $483,319, or $0.022 per share. This represents an immediate increase in net tangible book value of $0.011 per share to our existing shareholders and an immediate dilution of $0.012 per share to new investors purchasing shares in this offering. The following table illustrates this dilution to new investors on a per common share basis: Pro forma public offering price per share after conversion(1) $ Net tangible book value per share as of September 30, 2010 $ Increase per share attributable to new investors $ Pro forma as adjusted net tangible book value per share after this offering $ Dilution per share to new investors $ Based upon the conversion of one share of Series A Convertible Preferred Stock into 290 shares of Common Stock. The following table sets forth as of September 30, 2010, on a pro forma as adjusted basis, the differences between (1)the number of shares of common stock purchased from us, the total consideration paid and the average price per share paid, in each case by our existing shareholders, and (2)the number of shares of common stock purchased from us, the total consideration paid and the average price per share paid, in each case by investors purchasing shares in this offering, based on the initial public offering price of $10.00 per share of Series A Convertible Preferred Stock and before deducting our estimated offering expenses. Shares Purchased Total Consideration Number Percent Amount Percent Average Price Per Share Existing shareholders 34.4 % $ 2.9 % $ New investors 65.6 % $ 97.1 % $ Total 100.0 % $ 100.0 % - 13 - Table of Contents SELECTED FINANCIAL DATA The following financial data has been derived from and should be read in conjunction with (i)our audited consolidated financial statements for the period from October 19, 2009, our inception, to September 30, 2010, together with the notes to these financial statements; (ii) and the sections of this prospectus entitled “Description of Business” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, included elsewhere herein or filed with the SEC.Our historical results are not necessarily indicative of the results we may achieve in any future period. Period from October 19, 2009 (inception) to September 30, Consolidated Statement of Operations Data: Net Sales $ Cost of Sales Gross Profit Total Expenses Net (loss) $ Basic and diluted net (loss) per share $ — Weighted average number of common shares outstanding As of September 30, Consolidated Balance Sheet Data: Cash and cash equivalents $ Working capital Total assets Total liabilities — Total shareholders’ equity - 14 - Table of Contents MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with (i) our audited financial statements for the period October 19, 2009, our inception, through September 30, 2010 and the related notes; and (ii) the section of this prospectus entitled “Description of Business” that appear elsewhere in this prospectus.The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those discussed below and elsewhere in this prospectus, particularly in the section entitled “Risk Factors”. Our financial statements are stated in United States Dollars and are prepared in accordance with United States Generally Accepted Accounting Principles. General Overview In April, 2010, we commenced providing our jewelry to the marketplace and have generated sales in the amount of $6,211 for the period October 19, 2009 (inception) to September 30, 2010, our fiscal year end.Our primary focus over the course of the next 12 months will be to concentrate our efforts on introducing our brand for jewelry and lifestyle accessoriesto the marketplace, producing inventory for sale and attracting new customers. Management believes that we will require a minimum of $50,000 of available capital to support our operations for the next 12 months, which includes the expenses of this offering.If such capital does not become available from the proceeds of this offering and the sale of our jewelry and lifestyle accessories, we will continue development stage operations for the next 12 months with available cash on hand.We may require additional debt or equity financing and there can be no assurance that such additional financing will be available, or if available, can be obtained on satisfactory terms. To the extent that any such financing involves our equity securities, the interests of our then existing shareholders, including the investors in this offering, could be substantially diluted.Further, such securities might have rights, preferences or privileges senior to our common stock. Additional financing may not be available upon acceptable terms, or at all.In the event that we do not have sufficient capital to support our operations, we may have to liquidate or curtain our operations. As a public company, we are subject to certain reporting and other compliance requirements involving certain costs for such compliance, which private companies may not choose to make. We have identified such costs as being primarily for audits, legal advice, filing expenses and shareholder communications. We expect to pay such costs from a combination of cash on hand ($9,639 as of September 30, 2010), the proceeds of this offering, and cash generated by product sales.We expect our initial operating expenses will be paid for by utilization of some of the proceeds of this offering and cash flows generated from product sales.In addition, we will incur throughout the year transfer agent fees, investor relations and general office and administrative expenses. Results of Operations We are a development stage company and for the period October 19, 2009, our inception, to September 30, 2010, have generated revenues in the amount of $6,211 and have an accumulated a deficit in the amount of $(4,819). Our sales have been derived from the sale of jewelry and lifestyle accessories to our customers and from no other sources. - 15 - Table of Contents Liquidity and Capital Resources The following table sets forth our liquidity and capital resources as of September 30, 2010: Cash and cash equivalents $ Working capital Total assets Total liabilities — Total shareholders’ equity Cash Flows from Operating Activities We have not generated positive cash flows from operating activities.Operating expenditures during the current period included general and administrative costs.Net cash used in operating activities for the period from October 19, 2009, our inception, through September 30, 2010, was $4,419. Cash Flows from Investing Activities There were no cash flows from investing activities for the period from October 19, 2009, our inception, through September 30, 2010. Cash Flows from Financing Activities We have financed our operations from the issuance of shares of our common stock.Net cash provided by financing activities for the period from October 19, 2009, our inception, through September 30, 2010 was $14,558.We expect that working capital requirements will continue to be funded through a combination of our existing funds, jewelry and lifestyle accessory sales, borrowings and the issuances of securities, if any. Our working capital requirements are expected to increase in line with the growth of our business. Going Concern Our auditors have raised substantial doubt as to our ability to continue as a going concern, as expressed in its opinion on our financial statements included in this prospectus.We commenced operations on October 19, 2009 and have realized minimal revenues and operated at a loss since inception. As of September 30, 2010, we had working capital of $9,639 and an accumulated deficit of $(4,819).Existing cash resources are currently not expected to provide sufficient funds through the upcoming year, and the capital expenditures required to achieve planned principal operations may be substantial.Our ability to continue as a going concern is dependent upon our ability to generate profitable operations in the future and/or obtain the necessary financing to meet our obligations and repay our liabilities. To date, we have operated at a loss and remained in business through the issuance of shares of our common stock.There can be no assurance that we will operate at a profit or additional debt or equity financing will be available, or if available, can be obtained on satisfactory terms. Material Commitments There were no material commitments for the period from October 19, 2009, our inception, through September 30, 2010. - 16 - Table of Contents Purchase of Furniture and Equipment We purchased furniture, equipment and tools in the amount of $500 on April 12, 2010, which we need to design and manufacture jewelry and lifestyle accessories.We do not plan to make material expenditures on furniture, tools and equipment during the next 12 months. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. Critical Accounting Policies Our financial statements and accompanying notes have been prepared in accordance with United States generally accepted accounting principles applied on a consistent basis. The preparation of financial statements in conformity with United States generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. We regularly evaluate the accounting policies and estimates that we use to prepare our financial statements. In general, management's estimates are based on historical experience, on information from third party professionals, and on various other assumptions that are believed to be reasonable under the facts and circumstances. Actual results could differ from those estimates made by management. Cash and Cash Equivalents We consider all highly liquid debt instruments with original maturities of three months or less to be cash equivalents. We have no cash equivalents. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. Inventories Inventories are valued at the lower of cost or market on a first-in, first-out (FIFO) basis, and include finished goods. Revenue Recognition We recognize revenue when: · Persuasive evidence of an arrangement exists; · Shipment has occurred; · Price is fixed or determinable; and · Collectibility is reasonably assured. - 17 - Table of Contents For the period from October 19, 2009 (inception) through September 30, 2010, we recognized revenues in the amount of $6,211. Earnings (Loss) Per Share We compute earnings per share in accordance with Statement of Accounting Standards No. 128, “Earnings per Share” (“SFAS No. 128”). Under the provisions of SFAS No. 128, basic earnings per share is computed by dividing the net income (loss) for the period by the weighted average number of common shares outstanding during the period. Diluted earnings per share is computed by dividing the net income (loss) for the period by the weighted average number of common and potentially dilutive common shares outstanding during the period.There were no potentially dilutive common shares outstanding during the period from October 19, 2009 (inception) through September 30, 2010. Income Taxes We account for income taxes in accordance with Statement of Financial Accounting Standards No. 109, “Accounting for Income Taxes” (“Statement 109”).Under the asset and liability method of Statement 109, deferred tax assets and liabilities are recognized for the estimated future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates in effect for the year in which those temporary differences are expected to be recovered or settled. Fair Value of Financial Instruments We consider that the carrying amount of financial instruments, including accounts payable, approximates fair value because of the short maturity of these instruments. Recent Accounting Pronouncements We have adopted all recently issued accounting pronouncements.The adoption of the accounting pronouncements, including those not yet effective, is not anticipated to have a material effect on our financial position or results of operations. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We are not subject to risks related to foreign currency exchange rate fluctuations.Our functional currency is the United States Dollar. We do not transact our business in other currencies. As a result, we are not subject to exposure from movements in foreign currency exchange rates. We do not use derivative financial instruments for speculative trading purposes. - 18 - Table of Contents DESCRIPTION OF BUSINESS Our Company Harmony Metals, Inc., a development stage company, is a designer and manufacturer of upscale handmade jewelry and lifestyle accessories for both men and women.Our business strategy is to design and manufacture jewelry and lifestyle accessories based on original designs, which are inspired by nature and have an organic look and feel.We are a socially and environmentally conscious company, which makes jewelry from recycled materials, whenever possible, and uses manufacturing processes and chemicals that minimize the impact on the environment.Our company structure is set forth in the following chart: HARMONY METALS, INC. a Florida corporation HARMONY METALS DESIGNS, INC. a Florida corporation (100% Owned Subsidiary) For the period October 19, 2009, our inception, to September 30, 2010, we had an accumulated deficit in the amount of $(4,819).Our auditors have raised substantial doubt as to our ability to continue as a going concern, as expressed in its opinion on our financial statements included in this prospectus.Our ability to continue as a going concern is dependent upon our ability to generate profitable operations in the future and/or to obtain the necessary financing to meet our obligations and repay our liabilities arising from normal business operations when they come due.There can be no assurance that we will operate at a profit or such additional financing will be available, or if available, can be obtained on satisfactory terms. Our principal executive office is located at 330 84th Street, No. 4, Miami, Florida33141.Our telephone number is (786)294-3362.Harmony Metals, Inc. was incorporated on October 19, 2009.Our wholly ownedsubsidiary, Harmony Metals Designs, Inc., was incorporated on June 17, 2010. Principal Products Our jewelry and lifestyle accessories consist of original designs made from precious metals, such as gold, platinum and palladium, and gemstones and other precious and semi-precious stones.We sell our jewelry and lifestyle accessories at price points that reflect the market price of the base materials plus a price mark-up.We strive to stay on the forefront of trends and designs in the jewelry industry.We have jewelry designs for rings, pendants, bracelets and necklaces and lifestyle accessory designs for key chains and money clips. Inventory and Raw Materials The inventory and raw materials purchased by us are from manufacturers and distributors located in United States.We are not constrained in our purchasing by any contracts with any suppliers and acquire diamonds, gemstones, precious metals and other raw materials based upon, among other things, availability and price on the open wholesale market.We use inventory on a just-in-time basis and keep minimal inventory on hand. Manufacturingand Marketing Jewelry manufacturing consists of designing samples, buying materials, arranging for jewelry to be made from these materials, and, finally, manufacturing the finished product. All of our sales are attributable to the efforts and reputation of Patrick Allen Norton, our President, Chief Executive Officer, Treasurer and Lead Designer.We are highly dependent on one key customer, Turchin Love & Light Jewelry Collection, LLC, which accounts for substantially all of our sales revenues.We plan to establish relationships with additional retailers and distributors; however, other than Turchin Love & Light Jewelry Collection, LLC, we do not have any such customers.We intend to further promote our products and brand by participating in jewelry trade shows, marketing events and one-on-one sales meetings with individual customers. - 19 - Table of Contents Intellectual Property Our trademarks are owned by us, and we may federally register our trademarks in the future; however, we currently do not have any federally registered trademarks.We intend to copyright our jewelry and lifestyle accessory designs as the need arises; however, we currently do not have any federally registered copyrights. Competition The jewelry industry is extremely competitive and has low barriers to entry.The jewelry industry is fragmented and largely comprised of privately held companies, most of which are believed to be family owned and operated. We primarily compete with other jewelry designers and manufacturers of upscale jewelry selling to retail jewelry stores.We believe that there are over 4,000 jewelry design and manufacturing companies, substantially all of which have greater experience, brand name recognition and financial resources than us. Government Regulation We are subject to government regulations that regulate businesses generally, such as compliance with regulatory requirements of federal, state, and local agencies and authorities, including regulations concerning workplace safety and labor relations.In addition, our operations are affected by federal and state laws relating to marketing practices in the jewelry industry.Environmental laws and regulations do not materially impact our operations. Personnel At November 1, 2010, we had one (1) full-time employee and one (1) part-time employee.None of our personnel are covered by a collective bargaining agreement.We believe that our relationships with our employees are good.We intend to use the services of independent consultants and contractors, as the need arises. DESCRIPTION OF PROPERTY We occupy an approximately 800 square foot facility located in Miami, Florida, which is currently being leased on a month-to-month basis.We believe that this facility is presently adequate for our needs. LEGAL PROCEEDINGS We are not a party to any material legal proceedings nor are we aware of any legal proceedings pending or threatened against us or our properties. - 20 - Table of Contents DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS Our directors and executive officers and their respective ages as of November 1, 2010 are as follows: Name Age Principal Positions With Us Patrick A. Norton 45 Chairman of the Board, Chief Executive Officer, President and Treasurer Seth Weinstein 41 Director Olivia G. Ruiz 44 Secretary and Director Roudy Ambroise 36 Director The following describes the business experience of each of our directors and executive officers, including other directorships held in reporting companies, if any: Patrick A. Norton has served as the Chairman of the Board, President, Chief Executive Officer and Treasurer of the Company since our inception.For more than the past 22 years, Mr. Norton has been a self-employed jewelry designer. Seth Weinstein has served as a Director of the Company since September 30, 2010.Since April 2006, Mr. Weinstein has served as a managing member of Logan Equity Partners, LLC, a real estate investment management company in Boca Raton, Florida.Since October 2004, Mr. Weinstein has served as the managing member of Crescent City Capital Advisors, LLC, a hedge fund in Boca Raton, Florida.From September 2000 until June 2003, Mr. Weinstein was employed by Schonfeld Securities where he managed firm capital on a proprietary basis.From June 1998 until August 2000, Mr. Weinstein was employed by Spear, Leeds & Kellogg as a portfolio manager and was responsible for handling of firm capital on a proprietary basis.From May 1994 until March 1998, Mr. Weinstein was engaged as a trader and quantitative analyst for TCM Partners, a $40 million hedge fund in New York, New York. Olivia G. Ruiz has served as the Secretary and a Director of the Company since September 30, 2010.Since August 2009, Ms. Ruiz has served as a director of Rainmakers Private Equity, an investment banking boutique.From March 2004 until March 2009, Ms. Ruiz served as a director for the San Francisco office of Russell Stephens, LLC, a recruitment firm for banking and financial services professionals.From July 2006 until December 2008, Ms. Ruiz served as the president and director of Anasazi Capital Corp., an SEC reporting company.From February 2002 until March 2004, Ms. Ruiz provided executive-level operational support for Paul Capital Partners.From September 1998 until August 2001, Ms. Ruiz served as senior vice president of Opal Financial Group coordinating institutional investment conferences throughout the United States. Roudy Ambroise has served as a Director of the Company since September 30, 2010.From March 2007 until July 2010, Mr. Ambroise served as lead collections representative for Complete Collections Services in Ft. Lauderdale, Florida.From October 2004 until March 2007, Mr. Ambroise owned and operated two Pizza Rudini restaurants in Coral Springs, Florida.From February 1995 until April 2002, Mr. Ambroise served as general manager of Samson Restaurants, Inc. Term of Office All of our directors hold office until the next annual general meeting of the shareholders or until their successors are elected and qualified. Our officers are appointed by our board of directors and hold office until their earlier death, retirement, resignation or removal. Significant Employees There are no significant employees other than our executive officers. - 21 - Table of Contents Committees of the Board of Directors After the closing of this offering, our board of directors intends to establish an audit committee, a compensation committee and a nominating and corporate governance committee. Our board may establish other committees from time to time to facilitate the management of our company. Audit committee.Our audit committee will oversee a broad range of issues surrounding our accounting and financial reporting processes and audits of our financial statements, including by (1) assisting our board in monitoring the integrity of our financial statements, our compliance with legal and regulatory requirements, our independent auditor's qualifications and independence and the performance of our internal audit function and independent auditors, (2)appointing, compensating, retaining and overseeing the work of any independent registered public accounting firm engaged for the purpose of performing any audits, reviews or attest services, and (3)preparing the audit committee report that may be included in our annual proxy statement or annual report on Form10-K. We will have at least two directors on our audit committee, each of whom will be independent under the requirements of the NASDAQ Capital Market, the Sarbanes-Oxley Act and the rules and regulations of the SEC.We expect that the initial members of our audit committee will be Seth Weinstein and Roudy Ambroise.We expect that Seth Weinstein will be our audit committee chair and will be our audit committee financial expert as defined by the SEC rules implementing Section407 of the Sarbanes-Oxley Act. Compensation committee.Our compensation committee will review and recommend our policies relating to compensation and benefits for our executive officers and other significant employees, including reviewing and approving corporate goals and objectives relevant to compensation of our Chief Executive Officer and other executive officers, evaluating the performance of our executive officers relative to goals and objectives, determining compensation for these executive officers based on these evaluations and overseeing the administration of our incentive compensation plans.The compensation committee will also prepare the compensation committee report that may be included in our annual proxy statement or annual report on Form10-K. We will have at least two directors on our compensation committee, each of whom will be independent under the requirements of the NASDAQ Capital Market. We expect that the initial members of our compensation committee will be Roudy Ambroise and Seth Weinstein. We expect that Roudy Ambroise will be our compensation committee chair. Nominating and corporate governance committee.Our nominating and corporate governance committee will (1) identify, review and recommend nominees for election as directors, (2) advise our board of directors with respect to board composition, procedures and committees, (3) recommend directors to serve on each committee, (4) oversee the evaluation of our board of directors and our management, and (5) develop, review and recommend corporate governance guidelines and policies. We will have at least two directors on our nominating and corporate governance committee, each of whom will be independent under the requirements of the NASDAQ Capital Market.We expect that the initial members of our nominating and corporate governance committee will be Seth Weinstein and Roudy Ambroise.We expect that Roudy Ambroise will be our nominating and corporate governance committee chair. Compensation Committee Interlocks and Insider Participation Our board of directors does not have a compensation committee. Since inception, all of our executive compensation decisions have been made by Patrick Norton, our Chairman, President, Chief Executive Officer and Treasurer. Code of Ethics After the closing of this offering, our board of directors intends to adopt a code of ethics for our principal executive and senior financial officers. This code of ethics will apply to our principal executive officer, principal financial officer, principal accounting officer, and persons performing similar functions. After the effectiveness of the registration statement of which this prospectus forms a part, we intend to post the full text of this code on our Internet website, which is currently under development.We intend to disclose future amendments to provisions of our code of ethics, or waivers of such provisions, applicable to any principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions, as required by law or regulation. - 22 - Table of Contents Involvement in Certain Legal Proceedings None of our directors, executive officers or control persons has been involved in any of the events prescribed by Item401(f) of RegulationS-K during the past five years, including: 1. any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time; 2. any conviction in a criminal proceeding or being subject to a pending criminal proceeding (excluding traffic violations and other minor offenses); 3. being subject to any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities; or 4. being found by a court of competent jurisdiction (in a civil action), the Securities and Exchange Commission or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended, or vacated. EXECUTIVE COMPENSATION Compensation Discussion and Analysis Philosophy and objectives Since our inception, all compensation decisions being made by Patrick Norton, our Chairman, President, Chief Executive Officer and Treasurer.The primary objective of our compensation policies and programs with respect to executive compensation is to serve our shareholders by attracting, retaining and motivating talented and qualified individuals to manage and lead our business. We will focus on providing a competitive compensation package that provides significant short and long-term incentives for the achievement of measurable corporate and individual performance objectives.After to the closing of this offering, we intend to establish a compensation committee and future decisions regarding executive compensation will be the responsibility of that committee. Elements of executive compensation Base salary.We will seek to provide our senior management with a level of base salary in the form of cash compensation appropriate to their roles and responsibilities. Base salaries for our executives will be established based on the executive’s qualifications, experience, scope of responsibilities, future potential and past performance and cash available to pay executive compensation. Base salaries will be reviewed annually and adjusted from time to time to realign salaries with market levels after taking into account individual responsibilities, performance and experience. We will consider four factors in determining the base salaries of our named executive officers. These four factors are, in order of significance, (1) creating an incentive to achieve corporate goals, (2) individual performance, (3) cash available to pay compensation and (4) the total compensation each executive officer previously received while employed with us, if any. Incentive cash bonuses.Our practice will be to seek to award incentive cash bonuses to our executive officers based upon their individual performance, as well as our overall business and strategic objectives. In determining the amount of cash bonuses paid to our named executive officers, we will consider the same four factors as in determining their base salaries. We expect that our compensation committee will adopt formal processes for incentive cash bonuses during the next 12 months and will utilize incentive cash bonuses to reward executives for achieving corporate financial and operational goals and for achieving individual performance objectives.We have not paid any incentive cash bonuses to our executive officers. - 23 - Table of Contents Long-term equity compensation.We believe that successful long-term performance is achieved through an ownership culture that encourages long-term performance by our executive officers through the use of stock and stock-based awards. We intend to establish equity incentive plans to provide our employees, including our named executive officers, with incentives to help align those employees’ interests with the interests of our shareholders. We expect that our incentive plans will permit the grant of stock options, restricted shares and other stock awards to our executive officers, employees, consultants and non-employee board members. When we hire executive officers in the future, we expect to grant them stock-based awards that will generally vest over a four or five-year period. We believe that stock-based awards provide an incentive for these officers to continue their employment with us, provide our executive officers with an opportunity to obtain an ownership interest in our company and encourage them to focus on our long-term profitable growth. We believe that the use of stock-based awards will promote our overall executive compensation objectives and expect that equity incentives will continue to be a significant source of compensation for our executives. In determining amounts awarded to our named executive officers under our incentive plans, we will consider the same four factors (and use the same method of measurement) as in determining base salary. The third factor (cash available) has an indirect effect when determining long-term equity compensation. Specifically, to the extent that this factor causes us not to pay base salary or cash bonuses, it points toward providing long-term equity compensation.We have not issued any long-term equity compensation to our executive officers. Other compensation.When we hire executive officers, our executive officers will be eligible to receive the same benefits, including non-cash group life and health benefits that are available to all employees. We may offer a 401(k) plan to our employees, including our executive officers. This plan will permit employees to make contributions up to a statutory maximum and will permit us to make matching or profit-sharing contributions. To date, we have not offered a 401(k) plan or made, or committed to make, any matching or profit-sharing contributions under a 401(k) plan. Policies related to compensation Guidelines for equity awards.We have not formalized a policy as to the amount or timing of equity grants to our executive officers. We expect, however, that the compensation committee will approve and adopt guidelines for equity awards.Among other things, we expect that the guidelines will specify procedures for equity awards to be made under various circumstances, address the timing of equity awards in relation to the availability of information about us and provide procedures for grant information to be communicated to and tracked by our finance department.As of the date of this prospectus, we have not established a finance department.We anticipate that the guidelines will require that any stock options or stock appreciation rights have an exercise or strike price not less than the fair market value of our common stock on the date of the grant. Stock ownership guidelines.As of the date of this prospectus, we have not established ownership guidelines for our executive officers or the Board of Directors. Compliance with Sections 162(m) and 409A of the Internal Revenue Code Section162(m) of the Internal Revenue Code limits the deductibility of compensation in excess of $1 million paid to certain executive officers, unless such compensation qualifies as performance-based compensation. Among other things, in order to be deemed performance-based compensation for Section162(m) purposes, the compensation must be based on the achievement of pre-established, objective performance criteria and must be pursuant to a plan that has been approved by our shareholders. At least for the next several years, we expect the cash compensation paid to our executive officers to be below the threshold for non-deductibility provided in Section 162(m), and our equity incentive plans will afford our compensation committee with the flexibility to make a variety of types of equity awards to our executive officers, the deductibility of which will not be limited under Section162(m).However, our compensation committee, which we expect to form after this offering, will fashion our future equity compensation awards.However, we do not now know whether any such awards will satisfy the requirements for deductibility under Section 162(m). - 24 - Table of Contents We also currently intend for our executive compensation program to satisfy the requirements of Internal Revenue Code Section409A, which addresses the tax treatment of certain nonqualified deferred compensation benefits. Executive Compensation The following table sets forth information concerning all cash and non-cash compensation awarded to, earned by or paid to our named executive officers for services performed for us during the period October 19, 2009, our inception, through September 30, 2010 in all capacities. Summary Compensation Table Year Salary Bonus Stock Awards ($)(2)(3) Option Awards ($) Non-Equity Incentive Plan Compensation Change in Pension Value and Nonqualified Deferred Compensation Earnings ($) All Other Compensation ($) Total ($) Name and Principal Position (a) (b) (c) (d) (e) (f) (g) (h) (i) (j) CEO Patrick A. Norton $ $
